Oo Oo aI DH WA BP W NY

NO NO NH HN NY NN NY NN NO KH KF KF HF KF PF OS PF EE
oOo nN DN ON BB WO NY KH CO OO DOAN DOH FP WY NY KF SO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 1 of 15

 

WESTERN

 

 

 

The Honorable Theresa L. Fricke

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, )  CASENO. /YTQR0 - 505 /

)
Plaintiff, )

) COMPLAINT for VIOLATION

y ) 18 U.S.C. § 2251(a), (e)

)
)
JUAN DELGADO, )
)
Defendant. )

 

BEFORE, The Honorable Theres

Courthouse, Tacoma, Washington.

a L. Fricke, United States Magistrate Judge, U.S.

COUNT 1

(Production of Child Pornography)

Between in or about 2012
within the Western District of We
employed, used, persuaded, induc
explicit conduct, and attempted tc

of such conduct and transmitting

and in or about 2018, at Lakewood in Pierce County,
ashington, and elsewhere, JUAN DELGADO,

‘ed, enticed, and coerced a minor to engage in sexually
) do so, for the purpose of producing a visual depiction

any live visual depiction of such conduct, knowing or

having reason to know that such visual depiction would be transported and transmitted

using any means and facility of interstate and foreign commerce, such visual depiction

COMPLAINT/DELGADO - 1

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970

 
oO Om NI HD OT F&F W N

oO NO NY NY NY WN NN NN NO &— HF F&F eR SEF Re
co oN ON nN BR WwW NYO KH CO OHO DAN KD A FP WW NY | CO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 2 of 15

was transported and transmitted using any means or facility of interstate and foreign
commerce and in and affecting interstate and foreign commerce, and such visual
depiction was produced using materials that had been mailed, shipped, and transported in
interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 2251 (a), (e).

And the Complainant states that this Complaint is based on the following
information:

I, Nicole Faivre, being first duly sworn on oath, depose and say:

I. INTRODUCTION
OL I am an investigative or law enforcement officer of the United States within

the meaning of Title 18, United States Code, Section 2510(7). I am currently employed
as a Police Detective with the Tacoma Police Department, currently assigned to the
Special Assaults Unit, investigating Internet Crimes Against Children. I have been a law
enforcement officer for over 15 years. I have investigated and/or participated in
investigations involving narcotics smuggling, human trafficking/smuggling, child
pornography, and child exploitation. I have a Bachelor of Science Degree in Criminal
Justice and Criminology from Metro State University in Denver, Colorado. I completed a
16-week Peace Officer’s Standards Training Program in Colorado in 2015, as well as the
Washington State Post Equivalency Training program at the Washington State Criminal
Justice Training Center in Burien, Washington. I am currently assigned as a Task Force
Officer with the Federal Bureau of Investigation’s South Sound Child Exploitation Task
Force, where my duties include child exploitation and child pornography investigations.
I have participated in more than thirty child exploitation or child pornography
investigations, and have worked extensively with other investigators on both the state and
federal level involved in these types of investigations.

2. As further detailed below, based on my investigation and the investigation

of other law enforcement officers, I believe there is probable cause to conclude that

COMPLAINT/DELGADO - 2 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

eo won Hn vA BP W NY

NO NYO NH NH NB NY HYD NY YN KH HK HK = RPK KF SE KE
Oo HDR nA FF WO NY K§ CO UO WDA HD HA FH WO NY YK SC

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 3 of 15

JUAN DELGADO, has committed the offense charged in Count 1 of this Complaint—
namely, production of child pornography in violation of 18 U.S.C. § 2251(a).

3. The facts set forth in this complaint are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

4, Because this complaint is offered for the limited purpose of establishing
probable cause, I list only those facts that I believe are necessary to support such a
finding. I do not purport to list every fact known to me or others as a result of this
investigation.

Il. SUMMARY OF INVESTIGATION

5. On or about June 9, 2019, the social media platform known as Facebook,
became aware of several images of suspected child pornography being uploaded onto the
internet on or about June 9, 2019, at approximately 8:00:35 p.m. by the Facebook
Screen/User Name jdelgadoawesome with the ESP User ID of 100036741066389, Profile
URL http://www.facebook.com/jdelgadoawesome, and the verified email address of
jdelgadoawesome@gmail.com_from the mobile IP address 107.77.205.8. Facebook
advised that the file had been sent through the Messenger application and subsequently
made a report to the National Center for Missing and Exploited Children (NCMEC), who
documented the complaint under Cyber Tip 52250268. The Cyber Tip report was then
forwarded to the Seattle Police Department’s ICAC Unit for further investigation.

6. According to Facebook, Juan Delgado (DOB XX/XX 1983) was the user of
this account. Facebook also reported a verified Facebook Screen/User Name of
jdelgadoawesome and the verified email address of jdelgadoawesome@gmail.com.
Facebook also advised that they had made several previous Cyber Tips to NCMEC
reporting suspected child pornography activity involving this user: Cyber Tip numbers

COMPLAINT/DELGADO - 3 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

oo ean Kn A DP WY VY

NO NO NHN HN NHN HN NY ND ND KR HF HF | KF FF PF ES
oD KN OH BW NY —&§— CO OO Fn KH A BP WO NY YF CO

 

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 4 of 15

49586844, 50669864, 50902086, 51295760, 51327815, 51442076, 52098936, 52104908,
52117053, 52152054, 52219756, 52219987, 52219988, 52219990, 52249926, and
52250030.

7. Additionally, in the Cyber Tip, Facebook was able to provide additional
information about the recipient of the reported content. Within the Cyber Tip, I located
71 additional users who had received the image shared through messenger by
jdelgadoawesome. The location data provided by Facebook indicated that the users were
from all over the world.

8. I was assigned this investigation in August 2019 and begin reviewing the
Cyber Tip information provided by Facebook. From my review of this information, I
determined that Facebook user jdelgadoawesome uploaded a total of nine videos and
images of apparent child sexual abuse material. These were documented in five different
Cyber Tips: 47559430 (four images shared on 03/12/2019), 49547894 (one image shared
on 05/11/2019), 52250268 (one image shared on 06/09/2019), 53662066 (two images
shared on 05/18/2019), and 53908205 (one image shared on 05/18/2019).

9. I applied for and received a search warrant for subscriber information
associated with the telephone number associated with the Cyber Tips above. According
to AT&T, the subscriber of that number was Juan Delgado with a service billing address
in Lakewood, Washington.

10. In September 2019, I received a response from a Facebook search warrant

seeking content associated with the Facebook User(s) associated with the Cyber Tips

|| described above. The responsive material contained 19,945 media files, which I

reviewed. Among those, I found several thousand visual depictions of minors engaged in
sexually explicit conduct.

11. | On September 25, 2019, I learned from U.S. Postal Inspector Kimberly
Myhrer that Juan Delgado filed a change of address form indicating his residence would
be on N 24" Street in Tacoma, WA. .

COMPLAINT/DELGADO - 4 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

o ON DN OH BP WOW NY

NY NO NH bP KH HN ND HN NO MR Re Re Re ee
eo DTN nA FBP WO NY K§ CD OO Fn KH A FP WW NY | CO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 5 of 15

12. Over the next couple of weeks, I conducted physical surveillance on the
residence where DELGADO was believed to reside. I was unable to observe the subject
coming and going from the residence. I then applied for and was granted an order for Cell
Cite Simulator GPS information for the mobile number that was provided by Facebook.
The order was granted by Superior Court Judge Karena Kirkendoll on October 30, 2019.

13. The signed order was then provided to the tech detectives with the Tacoma
Police Department. Through electronic surveillance, I was able to determine that the GPS
coordinates attached to the mobile phone number were geo-locating back to area of the
residence at 6911 N. 24" Street.

14. On the morning of October 31, 2019, I noticed that DELGADO’s phone
was locating in the area of the 5300 block of North Bristol, having left the general area of
his residence around approximately 5:13 a.m. The phone continued to stay in the area of
5300 North Bristol throughout the day.

15. Based on the time of the phone’s departure from the N. 24" street area and
its static location thereafter, I believed it likely DELGADO worked in the area. I
conducted physical surveillance on the residence of 6911 N. 24” Street in the afternoon
to see if and when DELGADO returned to the residence. At approximately 3:13 p.m., I
observed a silver Ford Escape SUV bearing WA license plate BKA4166 pull into the
driveway. A female wearing what appeared to be medical style attire exited the driver’s
side, and I observed DELGADO exit the passenger side of the vehicle. DELGADO was
wearing a grey jacket with a bright green shirt underneath. I watched as both the female
and DELGADO entered the residence through the front door.

16. On November 4, 2109, I again checked the status of DELGADO’s phone
and noted it was in the area of his residence until approximately 5:24 a.m. The phone
then again showed in the area of 5300 N Bristol for the remainder of the morning and
afternoon. Detectives Hoschouer and Welsh assisted with surveillance in the areas of the
residence at 6911 N. 24" Street and the area of the Tobey Jones Assisted Living Facility,
located at 5340 N Bristol St. in Tacoma, to see if they could physically observe

COMPLAINT/DELGADO - 5 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

eo Oo HN DH nA FP WW NY

NO NYO NYO NH NY KN NY HN NO KH HK HF KF FF KF RP ES
oN BN ON BR WO NYO KF CO OO DHA DB A BB WW NY = CO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 6 of 15

DELGADO leave a place of employment and arrive back at the house. Det. Hoschouer —
contacted me and advised that he observed a male matching DELGADO’s description
standing outside by the water fountain on his cell phone, apparently waiting for someone
to pick him up.

17. On November 6, 2019, I obtained a search warrant for DELGADO’s home
and person. Along with a team of other law enforcement officers, I executed those
warrants the following day. When police contacted DELGADO, they seized his cell
phone, and he was taken to Tacoma Police Department Headquarters for an interview.
DELGADO was not handcuffed prior to being transported to the station, and he was
advised that he was not under arrest, but being transported for an interview. Detectives
noted that DELGADO’s cell phone had as its background a photograph of naked minor
males. The phone was placed into airplane mode, and brought to me by Det. Welsh; I
observed the background/screen saver photo depicted what appeared to be 3 individuals,
two of which were white males completely naked with their genitals fully exposed. One
of the two males depicted appeared to be between the ages of 8-10 based on his overall
size and with the lack of muscular development and the lack of pubic or other body hair.

18. During the search of DELGADO’s bedroom, police found approximately
300 photographs (film developed photos from Rite Aid and Wal-Mart) depicting young
boys in various stages of dress. Among these, were photos of young boys’ exposed
genitals. In one of the photos, the camera was zoomed in so close to the child’s genitals
that all that could be seen were his penis and testicles. It appears from the photo that the
photographer’s finger is touching the child’s penis.

19. According to the detectives who found these photos, it appeared these
photos were created by DELGADO. Several of these photos depicted one of two minors
(MV1, MV2) that were later identified as the grandsons of DELGADO’s roommate, R.C.
Other minors depicted were later identified as DELGADO’S relatives.

COMPLAINT/DELGADO - 6 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

oOo st HD WN BW NY KH DOD OO HF HH A BP WO NY KK CO

Oo Oo THN nA BP WW NY

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 7 of 15

20. Police also seized a number of digital devices from DELGADO’s home,
including a Nikon Coolpix L320 camera with an SD card. The onsite forensic preview
showed that the SD card contained pictures of a prepubescent male’s exposed genitals.

21. DELGADO was advised of his constitutional rights from a prepared
Tacoma Police Department Advisement form. After being advised of his constitutional
rights, DELGADO acknowledged and waived those rights by signing the advisement
form. During the interview, I told DELGADO that police had located several
photographs of naked boys in his bedroom. He said nothing at first, and I asked him to
explain the photographs. DELGADO admitted having the photographs but claimed they
were pictures he received from others online. DELGADO said that there were times
when people asked him to send them pictures of naked kids, and at first, he denied that he
did so. [asked DELGADO about MV1 and MV2. He explained that they were R.C.’s
grandchildren. I asked him if he had ever taken naked pictures of them. He responded, “I
won’t lie, yes I did.” In response to a question about what the pictures were of, he said,
“their private parts.” He explained he took these photos of MV1 and MV2 when he lived
at the Royal Oaks Apartments in Lakewood, Washington. DELGADO said he could not
remember how many times he took these photos or how old MV1 and MV2 were. He
could say only that they were “young,” though he said they were old enough to no longer
need diapers. .

22. |. DELGADO also acknowledged taking naked photos of his relatives when
they were approximately 8, 10, and 12-years-old. DELGADO said he took the photos
while they were at a swimming pool in another state.

23. DELGADO also admitted using the internet to search for, receive, and send
images depicting minor male children, both naked and engaged in sex acts. He denied
ever sharing the images he created with others. When asked where he got the images that
he shared online, he said he would use the search engine Google to find pictures, and

would use search terms such as, “naked little boys.”

COMPLAINT/DELGADO - 7 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

oO Oa nN NHN On FSF W NY

NY NO NH NHN HN HN NY NY NY KK B&H Ff HF HF FO SFO LES Ele
Oo nD Nn OW BW NY KH CO OO OHH HD nH FP W NY — O&O

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 8 of 15

24. On November 13, 2019, R.C. was interviewed. She said that she had
known DELGADO for several years and first met DELGADO when she lived at the
Royal Oaks Apartment Complex in Lakewood. R.C. said that DELGADO moved in with
her family after his sister was deployed to Germany and she was not able to take him
with her and her family.

25. | When asked who was currently living in the apartment at the time
DELGADO moved in, R.C. stated that it was her, her sister, her daughter, and her oldest
grandson, who at the time was approximately 12 years old. I asked R.C. how old
DELGADO had been at the time that he moved in, and she said that she was not sure, but
thought maybe 20 years old.

26. Lasked R.C. about the photos found in DELGADO’s bedroom. R.C. said
that she had been shown the photos the night of the search warrant and had identified her
grandsons. R.C. believed that the photos that DELGADO had of her grandsons had been
taken when she still lived at the Royal Oaks residence. She believed that MV1 was
approximately 9-10 years old and MV2 was approximately 7 years old.

27. Tasked R.C. when MV1 and MV? had lived with them, and R.C. stated that
they did not. Both boys lived with their mother down in Oregon, and they would come up
to visit on a regular basis, stating that the last time they had been to visit her was most
recently at Halloween this year.

28. I then asked R.C. if I could show her some of the photographs that had
been removed from DELGADO’s bedroom. Because our video recording units were not
working properly in the interview room, I marked the photographs with sticky notes with
letters A-H so that I could identify the photographs for the audio recording system. This
was done to confirm the identities of MV1 and MV2.

29. In the photograph marked “F” R.C. immediately recognized her older
grandson MV1, and stated that this was the same photograph that she had seen at the

house during the search warrant. In this photograph, MV1 is sitting on a swing set; he is

COMPLAINT/DELGADO - 8 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

oo FN HD nA BW NY

WN NY NNN NN KD & B&B Be ee ie ee
Co MWA A BRB HH FP OO DNA HAW BR wNH KF CO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 9 of 15

wearing a white Captain America T-shirt and blue jean shorts. He is also wearing a
bracelet on his right wrist.

30. It is believed that MV1 is the same child depicted in the close-up
photograph labeled “D,” in which all that is able to be seen is the lower half of a male
child who was pushing up his T-Shirt with his left hand. The T-Shirt was the same as
described in the previous photo, also depicting the same comic book character (Captain
America) that MV1 is seen wearing in photograph “F”. The child in “D” is wearing the
same denim shorts as the child in “F.” In “D”, the denim shorts are open and the child in
is holding his penis in his right hand.

31. The only other photo that R.C. was able to identify was the photograph
marked “H.” This photograph depicted a Hispanic male child lying on his back with his
head resting against what appears to be a black couch cushion. The child is holding a
game controller in his right hand, and his left hand is resting between his legs that are
bent at the knee, and spread apart. An adult male hand can be seen pulling down the
child’s shorts to expose the child’s penis. R.C. said that this was MV2, and that she
believed based on the bedding that this was taken when DELGADO was living in the
garage at the Royal Oaks.

32. At the conclusion of the interview, R.C. advised that she had brought with
her a bag containing additional items that she and her adult children had found in
DELGADO’s room when clearing it out after officers had served the search warrant. She
explained to me that they no longer wanted DELGADO living with them, and had taken
it upon themselves to clear out his belongings. During this time, R.C. said that they found
an underwater digital camera, a thumb drive, several photographs of various children, a
pair of little boy’s underwear that had been wrapped up inside of an old work apron, and
six photographs of a local boy scout troop.

33. L applied for and received an additional Superior Court Search Warrant to
forensically examine the digital devices that were provided by R.C. I provided these
devices to Detective Reda for examination.

COMPLAINT/DELGADO - 9 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

o Oo nN DN nA BP W NO

NO NYO NH NH HN NY NY NY NO KH KH HF HF KF KS PF OSE S|
oO SD AO ON BR WH NY K§ CO OBO OHH HD A BP WO NY | SO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 10 of 15

34. I reviewed Detective Reda’s extraction of a4GB PNY Micro-SD card and
found several images that depict MV1 and MV2. In several of the photographs, MV1 .
and MV2 are shown on the playground set that MV1 was photographed in with his
genitalia exposed as described above in both photograph marked as “F” and “D.” MV1 is
fully clothed in the photographs but wearing the same clothing as he was in the photos
where his penis is exposed. The metadata on the photographs show that they were taken
with a Nikon Coolpix L320 with a date and time stamp of August 7, 2014, at 1:33:32 PM.

35. This same microSD card contained close-up photos of the genitalia of an
unidentified white male child. In one photo, the child appears to be completely naked
and is standing on top of the platform of the same playground structure that MV1 was
photographed on as described above. The playground structure is clearly visible in the
background, and the camera is zoomed in on the child’s exposed genitalia. There are two
additional pictures of the same child’s genitalia in which only the genitalia are visible.
Based on what is visible of the child in the three pictures, his size, lack of genital
development, absence of pubic hair, pubic hair follicles, and muscular development, I
estimate the child’s age to be between 5 and 7 years old. The metadata provided in the
three photographs show that the photographs were taken with a Nikon Coolpix L320
Camera with date and time stamps of July 16, 2015 at 6:59:49 PM. The micro-SD card
that the photographs were extracted from show a manufacturer’s stamp indicating it was
Made in China. During the search of DELGADO’s room, police seized a Nikon Coolpix
L320 Camera. That device bears a stamp indicating it was manufactured in China.

36. On December 19, 2019, I received a phone call from SA Jacob McPhie
with the FBI Eugene Resident Agency, who was observing the forensic interviews of
both MV1 and MV2. During the phone call, SA McPhie advised that MV1’s interview
had just concluded, and during the interview, MV1 said that DELGADO had taken
photographs of his exposed penis. MV1 was also shown the sanitized photographs that
had been provided and identified himself on the “playset in Tacoma.” MV1 also

COMPLAINT/DELGADO - 10 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

oo Onn HD HH FP W NY

NY DNO NHN NH NH HN NY NY NO KR HR KF KF KF KF FS eR
oOo sy KH Or FP WO NO |&§ CO Dn HD A SP WO NY | OC

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 11 of 15

identified sanitized photographs of himself in the pool locker room at the same apartment
complex. |

37. I was provided with copies of the recorded interviews of MV1 and MV2.
MV1 described how DELGADO tried to watch MV1 and MV? pee in the bathroom
when they were younger. MV1 said once when he and MV2 were swimming at the Royal
Oaks Apartment with DELGADO, they needed to use the bathroom. MV1 said
DELGADO followed them into the bathroom/changing area of the pool and went to the
urinal next to MV1. MV1 said that DELGADO then looked over the top of the divider to
try and watch MV1 pee.

38. | When asked if MV1 was aware DELGADO took photos of him or MV2,
MV1 said that DELGADO always carried a camera. MV1 said he did not think he had
ever seen DELGADO without a camera around his neck. When asked about a time that
DELGADO photographed MV1, MV1 stated that he remembered being on a playset with
his penis exposed. MV1 said he had no memory about the circumstances around that
picture.

39. | When shown the sanitized pictures provided before the interview, MV1
positively identified himself as the child depicted in the photo on a swing set in the
Captain America T-shirt and denim shorts. MV1 also identified MV2 in the photo. MV1
said the swing set was at his grandmother’s house. MV1 stated that he did not remember
the picture being taken.

40. MVI1 was then provided with the second sanitized photograph. MV1 again
identified himself. MV1 said he was wearing the same clothes as the swing set
photograph. MV 1 identified the location of the picture as being in the changing/restroom
area of the Royal Oaks Apartment pool, because he recognized the tiles on the floor.

MV! believed DELGADO took this photograph during the same incident when he tried
to watch MV1 and MV?2 urinate.

COMPLAINT/DELGADO - 11 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

oOo wan Nn nH FP WW NY

NO PO Hh NH KN KH WH NH NY Hf HH FS HS KS SF eS eS Ol ES le
on DH nA F&F WO NYO KH TO HO FAHD A BP WO NY KH CO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 12 of 15

41. MV1 described another time when DELGADO was with him in the
playground area with his camera. MV1 said DELGADO asked MVI to pull down his
pants, but MV1 refused.

42. During MV2’s interview he said that on his last trip to his grandmother’s
Tacoma apartment, he and MV1 were in the garage with DELGADO. DELGADO
offered both boys $20 to get naked and lie down on the concrete floor for 15 seconds.

43. | When asked about DELGADO taking pictures of him, MV2 said that
DELGADO always took pictures with a camera or his phone, and MV2 often wondered
if DELGADO took pictures of him while he was sitting on the couch. When asked why
he thought this, MV2 said that there were times while on the couch he would look up and
notice DELGADO quickly putting his phone away.

44. MvV2 was then shown the sanitized photograph in which R.C. identified
MV2. MV2 identified himself as the child depicted in the photograph. MV2 said, “I can
tell that I am really young, maybe 7.” MV2 said that he did not remember the picture
being taken, but identified the location as DELGADO’s old room. When asked how he
knew that it was DELGADO’s old room, MV2 said he recognized bedding and a pad that
belonged to DELGADO.

45. On February 27, 2020, I went to the Royal Oaks Apartment Complex and
located the playground equipment on which MV1 and the other unidentified minor child
had been photographed. I noted that the playground structure was the exact same
structure depicted in the photographs taken by DELGADO. I photographed the
playground structure, as well as the swimming pool for comparison images.

46. Additionally, Detective Reda extracted 403 images (200 deleted) and 7
videos (2 deleted) from one of the twelve SD cards seized during the search. The images
and videos were seized off of a Monster SD card. The images were mostly of a child
playing in a sprinkler, children and the suspect in a pool, “selfies” of the suspect, and a

“selfie” of the suspect with the child from the sprinkler pictures. The videos all appear to

COMPLAINT/DELGADO - 12 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

oo Om nN HD A BP WH NH

NO NO BDH WH HN ND NH NH NO HH KS HF HF KF KF KF eS eR
oOo sa HO OO FBP WH NY KH CO OO HDHD OH FP WW HY | OC

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 13 of 15

be of the child running through the sprinkler and appear to be taken at the Royal Oaks
Apartments in Lakewood, Washington. I observed the following two videos:

DSCF8887.MOV: This video shows DELGADO approaching a minor playing in
the yard. During the video, which appears to be filmed at the Royal Oaks
Apartment, DELGADO asked this boy if he could see his penis. The boy refuses
but eventually does show DELGADO his penis after DELGADO offered to (and
apparently did) show him his penis and offered the boy candy. Based on his small
stature and his lack of pubic hair, I estimate this boy is under the age of 8.

DCF8902.MOV: This video shows the same child. He tells DELGADO he needs
to pee, and DELGADO leads him to an area of bushes where no one will see.
Despite assuring the child he will not film him, DELGADO captured a video of
the boy peeing, focusing the camera on the boy’s penis.

47. Det. Reda noted that both videos were from the DCIM/108_ FUJI folder,
taken with a Fuji FinePix Digital Camera and the approximate date and time stamps that
accompanied the videos were listed as March 30, 2016, at approximately 1:26:40 pm.

48. After viewing the videos, I went back through the hard copy photos taken
from DELGADO’s collection, and found numerous photographs depicting the same child
that he filmed on his camera playing in his underwear in a yard sprinkler. I noticed that it
also appeared to be the same child depicted in another photograph where the child is
turned to the side and has his penis exposed to the camera, possibly when the child was
urinating in the bushes.

49. I then reviewed other SD cards that had been forensically examined by Det.
Reda that contained images that appeared to have been taken by DELGADO of minor
children, specifically depicting their genitalia.

50. Ona 4GB Kodak SD card the extraction reported over 500 images and over
30 videos, though most of the files were duplicates. After sorting, the end result was 180
images (18 deleted files) and 11 videos (4 deleted files.) These images appeared to be
family photos including a park and/or some activity center as well as a swimming pool
with nude children and close up shots of their genitalia. In addition, there are also images
that appear to be taken inside a garage of the same children in various stages of undress.

COMPLAINT/DELGADO - 13 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
 

oO Oar KH A Ph W NY

NY bO NHN NY HN HN NY NY HN & KH HS HS FS POS S| ES
oOo ~~ DN ON BB WO NY KY OD HO Bnx> KH A FP WO NHN KK CO

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 14 of 15

51. I located photographs depicting three children in what appeared to be an
inflatable backyard pool. Five of those images were taken underwater of a male child,
who is completely naked. The camera is focused on the child’s penis and testicles. In one
of the five photographs, I can make out the child’s belly button, and what appears to be a
small brown birth mark just below the navel, on the right side. Based upon the child’s
overall size, genital development, and the lack of pubic hair or pubic hair follicles, I
estimate his age to be between 5-7 years old.

52. Metadata provided during the extraction of the SD card show that the
photographs were taken with a FUJIFILM Camera, model FinePix XP90 XP91 XP95.
The capture time stamp shows as January 22, 2016, at 09:45:45 AM; the SD card that the
photos were extracted from was stamped with a Made in China production stamp.

53. Other photographs on the same SD card show DELGADO posing with
three male children in what appears to be a garage. I recognize one of the males from
other photographs that I saw in DELGADO’s collection; I believe these children to be the
nephews that lived either in North Carolina or Texas that DELGADO said he
photographed when I interviewed him.

H/

H/

COMPLAINT/DELGADO - 14 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

NY HN HN BH KN HO KR KR Rw we See
on A UO mB BH HN & OO OO ONY KH HH Bh WwW NH = ©

Oo fo ~~ WN HH & Ww NN

 

 

Case 3:20-mj-05051-TLF Document1 Filed 03/12/20 Page 15 of 15

Ill. CONCLUSION
Based on the above facts, I believe that there is probable cause to conclude that
JUAN DELGADO, committed the offenses charged in this Complaint.
Pursuant to Fed. R. Crim. P. 4.1, this complaint is presented by reliable electronic

means.

gad ehh
NICOLE FAIVRE, Corfiplainant,
Detective/Federal Task Force Officer

Tacoma Police Department
Federal Bureau of Investigation

The above-named agent provided a sworn statement attesting to the truth of the
contents of the foregoing affidavit on the 12" day of March, 2020. Based on the
Complaint and sworn Affidavit the Court hereby finds that there is probable cause to

believe the Defendant committed the offenses set forth in the Complaint.

DATED this 12" day of March, 2020.

Shere, Lo Ducke

THERESA L. FRICKE
United States Magistrate Judge

 

COMPLAINT/DELGADO - 15 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
